The present application is being examined under the AIA  first to invent provisions. 
DETAILED ACTION
As per the instant Application having Application number 15/109,375, the examiner acknowledges the decision on appeal dated 12/11/2020.
Per the instant office action, claims 1-7 and 9-15 are considered as allowable subject matter. 
Allowable Subject Matter
Claims 1-7 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of claims 1, 10 and 14 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “accessing, by the memory management unit, the identified version of the given memory data in response to the transaction request, wherein the plurality of versions of the given memory data are accessible by a plurality of requestors in parallel: and shuffling the plurality of versions of the given memory data across the plurality of requestors such that the plurality of requestors access different ones of the plurality of versions of the given memory data at different times, wherein the shuffling is performed by modifying a translation data structure in the memory management unit”.

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Gebril whose telephone number is (571) 270-1857.  The examiner can normally be reached on Monday-Friday 9-5 ET .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135